Per Curiam.

The respondents have filed a motion to dismiss the appeal or affirm the judgment, on the ground that relator did not file a bill of exceptions or have it allowed and signed by the Court of Appeals, the trial court in this cause.
There being no bill of exceptions before this court exemplifying the facts necessary in determining the issues presented, the appeal is dismissed. State, ex rel. Novak, v. Bright, ante, 363, 135 N. E. (2d), 408; In re Williams, ante, 511.

Appeal dismissed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.